Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The claims contain multiple recitations of claimed aggregate features. One example is claims 1, 6, 9, 13, 14 and 19 which recites “at least one of a formation property, a fluid property, and a well status”.  
The guidance from the courts is that the combination of “at least one of” and a conjunctive list of items delineated with and is interpreted as requiring at least one of each element in the list. See Superguide v. DirectTV, Federal Circuit 02-1561.  So for the purpose of the examination ALL three of the property/status items must be determined.  Any invention only including any 2 of the 3 listed items would be patentably distinct. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (U.S. Pub.2007/0198192) in view of Ramamurthy (U.S. Pub.2016/0012314) and Yu (U.S.Pub.2017/0089195).

Regarding Claim 1, Hsu disclose an apparatus comprising:
    a subsurface sensor for use in a borehole (para [011], where a pressure sensor or gauge 120 is used to measure the hydrostatic pressure of the fluid in the wellbore) to provide a measurement series (Fig. 23, # 3714, para [0199], where the number of samples in signal discrete series or data streams); 
a first processor to receive the measurement series (para [0199], where the number of samples in signal discrete series or data streams); and
    a machine-readable medium having program code to cause the apparatus to, obtain the measurement series (Fig. 2, para [0011], where formation tester 100 probe…positioning the probe; para [0014], where data recorded during the drawdown and buildup cycles of the test may be analyzed either at the well site computer in real time or later at a data processing center to determine crucial formation parameters, such as formation fluid pressure, the mud overbalance pressure),
      generate a combination of functions based on the measurement series using the first processor, (para [0023], where selecting data 
points from the data stream that are selected as a function of the portion of 
the data transmission bandwidth to be available for data transmission, 
determining values associated with the selected data points, transmitting to a 
surface system the values associated with the plurality of events and with the 

log),
      generate a set of values, wherein the set of values comprises a function identifier and corresponding function for at least one function from the combination of functions, (para [0024], where acquiring data associated with an operation of the downhole tool, identifying a plurality of events associated with the operation of the downhole tool, and selecting data points that are selected as a function of the plurality of events and a growth function for transmission by the downhole 
tool. The method further includes determining values associated with the plurality of events and the data points for transmission by the downhole tool);

     communicate the set of values to a processor to generate a set of reconstructed measurement series based on the set of values and determine at least one of a formation property, a fluid property, and a well status based on the set of reconstructed measurement series (Para [0008], where formation testers are typically used to measure downhole parameters, such as wellbore pressures, formation pressures and formation mobilities, among others.  They may also be used to collect samples from a formation so that the types of fluid contained in the formation and other fluid properties can be determined… formation properties determined by measurements while drilling (MWD)).

Hsu disclose the wireline-conveyed tool, pressure data collected downhole is typically communicated to the surface electronically via the wireline communication system. At  test may be analyzed either at 
the well site computer in real time or later at a data processing center to 
determine crucial formation parameters, such as formation fluid pressure, the 
mud overbalance pressure, e.g., the system of Hsu comprises just one processor on the subsurface (para [0014]).

Hsu does not disclose generate a combination of functions based on the measurement series using the first processor, wherein the combination of functions comprises a subset of functions from a library of basis functions;
 function weight; 
communicate the set of values to a second processor at a different location from the first processor.

Ramamurthy disclose function weight (para [0037], where fix the number of models in the ensemble as L=20. The test data is a random set of 1000 grayscale patches different from the training set.  For each test sample, we compute the set of L approximations using the sparse model given in (1), with .lamda.=0.2.  The individual approximations are combined into an ensemble, under the four conditions on the weights, [.beta..sub.], described above. The optimal weights are computed and the mean squared norm of the residuals for all the test samples are compared in the table 100 of FIG. 1, for the dictionary sizes K=[256, 1025, 2048] compared in the table 100 of FIG. 1, for the dictionary sizes K=[256, 1025, 2048]); 

8.times.8, from a set of natural images… fix the number of models in the ensemble as L=20.  The test data is a random set of 1000 grayscale patches different from the training set), wherein the combination of functions comprises a subset of functions from a library of basis functions (Figs. 1 and 2, para [006], where illustrations of ensemble model performance tables).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide function weight as taught by Ramamurthy in the Hsu reference in order to improve the analyzing and processing huge amount of formation information data from the different locations and fit that information into specific model.

 Yu disclose communicate the set of values to a second processor at a different location from the first processor (Fig. 10, processors, para [0064], where imputing system 1000 may include a computer or computer system 1001A, which may be an individual computer system 1001A or an arrangement of distributed computer systems… processor(s) 1004 is (or are) also connected to a network interface 1007 to allow the computer system 1001A to communicate over a data network 1009 with one or more additional computer systems and/or computing systems, such as 1001B, 1001C, and/or 1001D (note that computer systems 1001B, 1001C and/or 1001D may or may not share the same architecture as computer system 1001A, and may be located in different physical locations).
 Yu in the Hsu reference in order to more accurately detect and analyze the formation fluid set of formation fluid parameters in different locations.

Regarding Claim 2, Hsu disclose the apparatus of claim 1, wherein the program code to communicate the set of values to the second processor comprises program code to:
     determine whether the functions in the combination of functions are different from previous functions in a previous selected combination of functions; and
    communicate the set of values based on a determination that the functions in the combination of functions are different from previous functions in the previous selected combination of functions (para [0024], where acquiring data associated with an operation of the downhole tool, identifying a plurality of events associated with the operation of the downhole tool, and selecting data points that are selected as a function of the plurality of events and a growth function for transmission by the downhole 
tool. The method further includes determining values associated with the plurality of events and the data points for transmission by the downhole tool, the plurality of events corresponding to the different function); (para [0023], where identifying a plurality of events in a data stream of the downhole tool, determining values associated with the 
plurality of events).

Hsu in view of Ramamurthy and Yu disclose the apparatus of claim 1, wherein the program code to communicate the set of values to the second processor comprises program code to cause the apparatus to transmit the set of values through fluid telemetry, wherein the fluid telemetry comprises transmission of physical pulses through a fluid in the borehole.
The Hsu disclose the encoded data is modulated as pulses for transmission via a mud pulse telemetry communication channel (para [0202]), but Hsu does not disclose the fluid telemetry.

Yu disclose the program code to communicate the set of values to the second processor (Fig. 1, # 56, monitoring and control) comprises program code to cause the apparatus to transmit the set of values through fluid telemetry, wherein the fluid telemetry comprises transmission of physical pulses through a fluid in the borehole (formation fluid information may be obtained with a downhole tool of a drill string and the information can be transmitted to the surface through mud-pulse telemetry(para [002]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide fluid telemetry comprises transmission of physical pulses through a fluid in the borehole as taught by Yu in the Hsu reference in order to more accurately detect the formation fluid information may be obtained with a downhole tool.

Regarding Claim 4, Hsu in view of Ramamurthy and Yu disclose the apparatus of claim 1, additionally Hsu disclose a first value of the set of values is communicated 
according to the following rule:

    PNG
    media_image1.png
    61
    205
    media_image1.png
    Greyscale
… the number of bits allocated for decimated time and pressure, and t max and P max are, respectively, the maximum pressure value and the maximum time value).

Regarding Claim 5, Hsu disclose the apparatus of claim 1, further comprising program code executable by the second processor to:
      generate a reconstructed combination of functions based on the set of values; and generate the set of reconstructed measurement series based on the reconstructed combination of functions (para [0023], where selecting data points from the data stream that are selected as a function of the portion of the data transmission bandwidth to be available for data transmission, determining values associated with the selected data points, transmitting to a surface system the values associated with the plurality of events and with the selected data points, and incorporating the transmitted values into the well log).

Hsu disclose the apparatus of claim 1, further comprising program code to reduce a testing flow rate of a sample fluid being measured by the subsurface sensor (para [0020], where telemetry is implemented, the communication channel capacity is typically limited to between 0.5 to 12 bits/sec) based on at least one of the formation property, the fluid property, and the well status (para [0008], where formation testers are typically used to measure downhole parameters, such as wellbore pressures, formation pressures and formation mobilities, among others. They may also be used to collect samples from a formation so that the types of fluid contained in the formation and other fluid properties can be determined); (para [0104], where the pressure response of the formation to a unit step in flow rate induced by a probe tool).

Regarding Claim 7, Hsu in view of Ramamurthy and Yu disclose the apparatus of claim 1, additionally Hsu disclose the combination of functions is a first combination of functions, and wherein the program code to determine the first combination of functions comprises program code to:
    determine a residual characteristic based on the first combination of functions (para [0250], where upper and lower bound of the pressure range corresponds to pressure Pl and Ph, where Pl=Po-sigma and Ph= Po+sigma; para [0256], where filter coefficients usually depend on the selected filter length L) and the measurement series using a difference between a measurement in the measurement series corresponding with a time point and a predicted value of the combination of functions at a same time point 
(para [251], where a curve is fit through the interval.  In one example, a smoothing function is fit to the data in the range. A "smoothing function" is any function that is fit to 
     select the first combination of functions from a set of combinations based on the residual characteristic (Fig. 33A, para [0064], where a graph illustrating an example of a filter for determining a smoothed value of a curve at a selected point).

Regarding Claim 9 is analyzed and rejected as discussed with respect to claim 1.
Regarding Claim 10 is analyzed and rejected as discussed with respect to claim 2.
Regarding Claim 11 is analyzed and rejected as discussed with respect to claim 3.
Regarding Claim 12 is analyzed and rejected as discussed with respect to claim 4.
Regarding Claim 13 is analyzed and rejected as discussed with respect to claim 6.
Regarding Claim 14 is analyzed and rejected as discussed with respect to claims 1 and 9.
Regarding Claim 15 is analyzed and rejected as discussed with respect to claim 2. 
Regarding Claim 16 is analyzed and rejected as discussed with respect to claim 3.
Regarding Claim 17 is analyzed and rejected as discussed with respect to claim 4.
Regarding Claim 18 is analyzed and rejected as discussed with respect to claim 5.
Regarding Claim 19 is analyzed and rejected as discussed with respect to claim 6.
Regarding Claim 20 is analyzed and rejected as discussed with respect to claim 7.

Examiner note regarding the prior art of the record:
Regarding Claim 8:
Hsu disclose (para [0250], where upper and lower bound of the pressure range corresponds to pressure Pl and Ph, where Pl=Po-sigma and Ph= Po+sigma for

 None of the above references fully disclose all the teachings of the claim 8: “the library of basis functions is a first library of basis functions, further comprising program code to select the first library of basis functions from a plurality of libraries of basis functions based on the residual characteristic being less than at least one of a residual characteristics threshold and a second residual characteristic, wherein the second residual characteristic is determined based on a second combination of functions generated using a second library of basis functions”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1) Yu (U.S. Pub.2017/0114634).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971.  The examiner can normally be reached on M-F 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KALERIA KNOX/
Examiner, Art Unit 2857

/REGIS J BETSCH/Primary Examiner, Art Unit 2857